IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA
STATESVILLE DIVISION

KATRINA MILAM,
Plaintiff,

V.

INVITATION HOMES LP, and
INVITATION HOMES INC.,

Civil Action No. 5:18-cv-189

Defendants.

\./\./\./\./\./\./\./\./\./\./\/

 

EXHIBIT A

(Summons and Complaint)

 

 

STATE OF.NORTH CAROL|NA

 

File No.

 

 

 

 

18 cvs 1
lREDELL Countyl ln The General Court of Justice
l:l District IX| Superior Court Division
Name of Plaintiff
KATR|NA lVllLA|Vl
Address , CIVIL SUlVlNlONS
City, State, Zip I:l Alias and Pluries Summons
VERSUS G.s. 1A-1.R111es 3, 4

 

Name of Defendant(s)
INV|TAT|ON HO|V|ES LP, and

INV|TAT|ON HOIV|ES INC.

Date Orr'_qinal Sumrnons Issued

 

Date{s) Subsequent Summon(es) lssued

 

To Each of The Defendant(s) Named Below:

 

Name And Address of Defendant 1

INV|TAT|ON HOMES L. P.

c/o Corporation Service Company
251 Little Falls Drive

Wilmingtonl DE 19808

Name And Address of Defendant 2

|NV|TAT|ON HOlVlES |NC.

c/o Corporation Service Company
251 Little Falls Drive

Wilmington, DE 19808

 

 

A Civil Action Has Been Commenced Against You!

plaintist last known address, and

You are notified to appear and answer the complaint of they plaintiff as follows:

1. Serve a copy of your written answer to the complaint upon the plaintiff or plaintiff’s attorney within thirty (30) days
after you have been served. You may serve your answer by delivering a copy to the plaintiff or by mailing it to the

2. File the original of the written answer with the Clerk of Superior Court of the county named above.

lf you fail toanswer the`complaint, the plaintiff will apply to the Court for the relief demanded in the complaint

 

Name And Address of Plaintiff’s Attomey (If None, Address of P/aintifD
C|ark D. Tew ' ’

113 N. Center St., Ste 200

Post Oche Box 1776

Statesvi|lel NC 28687

 

Date Issued Time `
3 1¢1-1-15< we w em
ignaure

/L¢/tszt L/m\z)

l:l Deputy CSC VEAssistant 083 l:l Clerk of Supen'or Court

 

 

 

I:] ENDORSE|V|ENT

This Summons was originally issued on the date
indicated above and returned not served. At the

request of the plaintiffl the time within which this
Summons must be served is extended sixty (60)
days.

AO(.`,-CV-1OOl Rev. 10/01
© 2001 Administrative Oft`lce of the Courts

 

Date of Endorsement Tim`e

 

I:lAl\/l I:\Pl\/l

 

Sianature

 

‘:l Deputy CSC l___l Assistant CSC |:l Clerk of Supen'or Court

 

 

NQTE TO PART|ES; Many Counties have MANDA TORYARBITRATION programs in which most cases where the amount in controversy is
$ 15, 000 or less are heard by an arbitrator before a trial. The parties will be notified if this case is assigned for
mandatory arbitration, and, if so, what procedure is to be foilowed.

(Over)

 

 

_l RETuRN or= sEvacE ' i 1 ,
l certify that this Summons and a copy of the complaint were received and served as follows:

 

DEFENDANT 1

 

Date Served . Trme Served L__I AM |:l PM Name of Defendant

 

 

 

 

I:] By delivering to the defendant named above a copy of the summons and complaint.

l:] By leaving a copy of the summons and complaint at the dwelling house or usual place of abode of the defendant named
above with a person of suitable age and discretion then residing therein.

I:] As the defendant` ls a corporation, service was effected by delivering a copy of the summons and complaint to the
person named below.

 

Name And Address of Person With Whom Copies Left (if corporation, give title of person copies left with)

 

|:l Other manner of service (specin/)

 

l'_`| Defendant WAS NOT served for the following reason:

 

DEFENDANT 2

 

Date Served `l”rrne Served Name of Defendant
- lj AM El P1v1

 

 

 

 

[:l By delivering to the defendant named above a copy of the summons and complaint

l:| B.y leaving a copy of the summons and complaint at the dwelling house or usual place of abode of the defendant named
above with a person of suitable age and discretion then residing therein.

|:I As the defendant ls a corporation service was effected by delivering a copy of the summons and complaint to

 

person named below . l
Name And Address of Person With Whom Copies Left (if corporation, give title of person copies left With) `
v l

v.

|:l Other manner of service (specig/)

 

|] Defendant WAS NOT served for the following reason.

 

 

 

Service Fee Paid Signature of Deputy Sheriff Making Retum
$

Date Received ~ Name of Shen'ff (Type or Print)

Date of Retum _ County of Sheriff

 

 

 

, AOC-CV-100l Side Two. Rev. 10/01
© 2001 Administrative of the Courts

ifllnrj-:D

 

NoRTH cARoLINAZ'B; m 'GENERAL coURT oF JUSTICE

_ "3 l'\‘v‘-V ~ l 53 sarBsRIoR ooURT DIVIsIoN
IREDELL ooUt\I'l‘tp,§m;LL M§._T, I_.], §§ %VS "L":l \'\

er
KATRINA MILAM, *~--\~~` _`n
Plaintifr,
VS.
, ooMPLAINT .
INV`ITATION HOMES LP, and (Jury Trial Demanded)
INVITATIoN HOMES INC..,
Defendants.

 

 

COMES NOW THE PLAINTIFF, and makes the following Claims
against the Defendants!

PARTIES

1. Plaintiff Katrina Milam (“Milam” or the “Plaintiff”), is a capable,
adult citizen and resident of Iredell County, North Carolina.

2. Invitation Homes LP (“lHl”) is an entity organized and existing
under the laws of the State of Delaware with offices located in Mecklenburg
County, North Carolina, having the capacity to sue and be sued.~

3. lnvitation Homes Inc. (“lnvitation") is a corporation formed
under the laws of the State of Delawar_e, with a headquarters in the State of
Texas, and offices located in Mecklenburg County, North Carolina, having
the capacity to sue and be sued. U`pon information-and belief, in 2017_ .
Invitation Homes, Inc. was formed and acquired IHl and its assets
subsequent to an initial public offering (“IPO”); to the extent the acquisition
was an asset purchase, this acquisition was merely a change in the corporate
form, and Was undertaken by the same controlling group of officers and
ownership, with the exception of the successor entity, lnvitation, being a
publicly-traded corporation

4. Invitation is, upon information and belief, one or the direct
successor to IH1, which was Milam’s employer (collectively, IH1 and
lnvitation are referred to herein as “Defendant”).

2

5. At all times relevant to this action (with the exception of an
interlude discussed herein) Defendant was Milam’s employer, and employed
Milam at its office located at 9935 Harris Corners Parkway, Charlotte, North
Carolina.

6. Upon information and belief, Defendant employs more than 500
people.
JURISDICTION AND VENUE
7 . Milam has exhausted her administrative remedies She timely

filed a charge of discrimination against the Defendant with the U.S. Equal
Employment Opportunity Commission (“EEOC”) on September 25, 2017, and
a copy of this charge is attached hereto as Exhibit A (hereinafter, the “2017
Charge”).

8. The Plaintiff alleged in her 2017 Charge that during her
employment with Defendant, the Defendant discriminated against and
retaliated against Milam in violation of the Americans with Disabilities Act '
of 1990, as amended. '

9. The EEOC issued a Notice of Right to Sue letter on August 7,
2018, which Milam actually received at a later date. A copy of the Notice of
Right to Sue letter is marked as Exhibit B and is attached to this Complaint.

10. Milam had filed an earlier Charge of Discrimination with the
EEOC during or about 2016, Which was later amended on November 23, 2016
. (hereinafter, the “20 16 Charge”)'. A true and accurate copy of the 2016 Charge
is attached hereto as Exhibit C and is incorporated by reference. No right to
sue letter was ever issued in this flle; instead, it was administratively closed

11. This action arises under the Americans with Disabilities Act of
1990, as amended, 42 U.S.C. §§ 12101 et. seq., and under the common law
based upon public policy setforth in the North Carolina Equal Employment
Practices Act, N.C. Gen. Stat. §143~122.1 et. seq.

12. This Court has subject matter jurisdiction overthis matter
based on Ye]]oWEreight System, Inc. V. Donne]]y, 494 U.S. 820 (1990).

13. Venue is proper in lredell County, as the Plaintiff resides in this
County.

3 .
BACKGROUND

14. On or around June 8, 2013, Milam became employed with the
Defendant as a Customer Service Call Center Representative. Subsequently,
during or about 2015, Milam was promoted to be a Maintenance Dispatcher,
which was an internal'facing position requiring Milam to coordinate repairs
and maintenance for rental homes owned by the Defendant, Which is, in part,
in the business of renting homes to residential consumers

15. On or about June 2, 2016, Milam was diagnosed with a severe
form of colorectal cancer, requiring immediate treatment and surgery. At all
times, despite this disability, Milam was and is capable of performing all
essential functions of her job with reasonable accommodation.

16. During l\/Iilam’s employment prior to her cancer diagnosis
Milam generally excelled in her work and received good performance
evaluations Milam was performing her work at all times to the satisfaction
of her employer.

17. Milam’s cancer constituted a disability, and her condition (and
the requisite treatment) substantially limited one or more major life
activities namely in normal functioning of cell growth, the normal and
healthy operation of her colorectal and digestive system, and in causing
Substantial fatigue, weakness and other associated conditions

18. The Defendant had actual notice of Milam’s conditions and
limitations and Milam informed her manager and the Human Resources
personnel, Sarah DeMattia, about her cancer diagnosis and proposed course
of treatment, j

THE DEFENDANT REFUSES MILAM’S REQUESTS FOR REASONABLE
ACCOMMODATIONS AND TERMINATES HER

19. Shortly after becoming aware of her need for immediate medical
treatment, including chemotherapy, Milam requested the reasonable
accommodation of being permitted to take intermittent leave and to work
from home in the days following each chemotherapy treatment, when fatigue
and sickness caused by that treatment was the worst. The Defendant '
summarily rejected those requests for accommodation without engaging in an

4

interactive process with Milam. lnstead, the Defendant dictated that Milam
must take unpaid leave. '

20. After rejecting her accommodation request for intermittent leave
and work'from'home conditions the Defendant provided Milam with the
necessary documentation to commence unpaid medical leave under the
Family and Medical Leave Act of 1993 (“FMLA”).

21. Milam timely completed the documentation required for FMLA
leave, and submitted it to the Defendant; the Defendant notified Milam that
her FMLA leave would exhaust on or about August 30, 2016.

22. Due to the severity of her condition, Milam required a
reasonable accommodation for more time than that allotted under FMLA,
and notified her employer that she could return to full duty by November 7,
2016, `

_ 23. On September 20, 2016, Sarah DeMattia, Defendant’s “Human

Resources Business Partner” notified Milam, that “while you are still
employed, your specific position as a Dispatcher is no longer protected under
this statute [FMLAl and may be filled by an alternative incumbent.” Further,
DeMattia informed Milam that if she did not return “to work on November 7,
2016, your employment may be terminated Upon your scheduled return, you
Will be afforded the opportunity to interview for any open positions available
at that time. lf no such positions are available, your employment will be
ended.”

24. Milam returned to work on November 7, 2016, and found that
her position had, in fact, been given away to another employee of the
Defendant. Her personal belongings Were packed, and her supervisor told her
she would not have a problem finding another job. l

25. Milam complained about this circumstance to the Defendant,
but was left without a job and, by consequence, Without income to Support

herself.

26. Milam then filed the 2016 Charge, alleging certain violations of
the ADA.

 

5

THE DEFENDANT PRETENDS TO AMELIORATE THEIR ACTIONS BY
REHIRING l\dlLAM, ONLY TO THEN RETALIATE AGAINST HER

27. Milam remained unemployed through much of December 2016,

28. After filing the 2016 Charge, the Defendant reached out to
Milam and offered her a position with similar pay to her former job. Milam
needed the money, the health insurance, and the other associated benefits
that came with a job, and decided to accept the offer. Milam kept her 2016
Charge open and under investigation with the EEOC at that time.

' 29. Between December 2016 and August 2017, Milam continued to
work for_the Defendant During that time, the Defendant took certain actions
that concerned Milam, but Milam attempted to continue working in a good
faith spirit of reconciliation with the Defendant, for the betterment of her
career.

30.` Milam worked diligently for the Defendant, despite the fact that
Defendant placed more work on Milam’s shoulders than other similarly-
situated, non'disabled employees were required to bear.

31. During or about January 2017 , Milam was purportedly
disciplined for “unprofessional conduct”, which followed Milam’s reasonable
and professional questioning of her supervisors as to why she was the only
employee singled out to both handle or original job duties and also cover the
office’s reception desk. '

32. During or about June 2017 , Milam was singled out and was
informed that she could not work overtime, despite the fact that other
employees without disabilities and who had not filed EEOC charges were
generally permitted to work overtime and, as a result, earn more in pay than
Milam.

33. Despite these issues, Milam believed her job was going generally
well, and,wanted to ensure her continued employment with the Defendant
was secure.

34. During August 2017 the EEOC contacted counsel for the
Plaintiff regarding the status of the 2016 Charge. At that time, out of a good
faith sense of reconciliation with her employer, Milam advised the EEOC, by

 

6

and through counsel, that she did not want to continue with the investigation
of the 2016 Charge.

35. The EEOC issued a letter to Milam noting that “in view of the
agreement reached between you and INVITATIONHOMES LP, the EEOC
will take no further action on this charge. ” A true and accurate copy of this
letter, dated August 17, 2017, is attached hereto as Exhibit D.

36. Milam and the Defendant had never entered into a binding
settlement of any of her claims asserted in the 2016 Charge, as the
Defendant had purported to reemploy her pursuant to an unconditional offer
of reinstatement

37. No right to sue letter for the 2016 Charge was issued
subsequent to Exhibit D being mailed to Milam.

38. Upon information and belief, Defendant received Exhibit D from v
the EEOC within a matter of 2'3 days after its mailing, and no later than
August 22, 2017.

39. On August 25, 2017, the Defendant notified Milam that she was
being placed on a 30-day Performance Improvement Plan (“PIP”), purportedly
for conduct that had occurred significantly prior to that date, and prior to the
EEOC’s closure of the 2016 Charge. Milam had not received prior notice of
the substantial bases for her purported discipline.

40. Milam continued to work diligently and ensure that she met her
employer’s reasonable expectations for her work, but the Defendant
terminated Milam on September 21, 2017, which was prior to the stated
period of her PIP - in other words, after informing Milam that she had an
opportunity to improve her purportedly low performance, the Defendant then
pulled the rug out from under her feet, and terminated her before their own
self'imposed deadline. \

41. Milam’s termination occurred almost one month, to the day,
after the Defendant received notice of the EEOC’s closure of Milam’s 2016
Charge, and was motivated by nothing other than the Defendant’s animus
against Milam because of her disability, and in retaliation against her for
having filed the 2016 Charge.

 

7

42. Upon information and belief, the Defendant believed that, with
the 2016 Charge administratively closed, it was finally“ in the clear” to
dispose of Milam how it saw fit. ’

43. Milam subsequently iiled the 2017 Charge alleging retaliation
and discrimination in violation of the ADA, citing to the above'recited facts in
support of her charge.

44. The Defendant unlawfully discriminated against Milam on the
basis of her disability by treating the Plaintiff less favorably as a result of her
disability, by refusing to provide a reasonable accommodation by
terminating her, and then, after engaging counsel and rehiring Milam,
unreasonably disciplining her in a manner dissimilar to how her non'disabled
colleagues were disciplined for similar acts, and terminating Milam from
employment immediately after Milam agreed to close her 2016 Charge with

the EEOC.

45. ' The Defendant further retaliated against Milam for filing her
2016 Charge by terminating her mere days after she agreed to close out that
charge With the EEOC.

46. By engaging in the foregoing conduct, the Defendant has
additionally discriminated against the Plaintiff, and wrongfully terminated
the Plaintiff in violation of the public policy of the State of North Carolina as
expressed in the North Carolina Equal Employment Practices Act.

FIRST CAUSE OF ACTION
(ADA Discrimination, Failure to Accommodate, Retaliation)

47 . The allegations~contained in Paragraphs 1 through 46 are are
incorporated in this Cause of Action. -

48. The Plaintiff is or was, at all times relevant to her claims, a
qualified individual with a disability under the meaning of the ADA.

49. The Defendant has discriminated against the Plaintiff on the
basis _of her disability, and the Defendant’s actions against the Plaintiff as
alleged in this Amended Complaint were discriminatory and in violation of
the ADA. The discriminatory actions of the Defendant, include, but are not
limited to the following

 

8

a.' Treating the Plaintiff less favorably as a result of her
medical conditions; 1

b. Refusing and failing to provide a reasonable
accommodation to the Plaintiff by failing to maintain her
position while out on disability leave;

c. Terminating the Plaintiff from employment§

d. Reemploying the Plaintiff for the purpose of frustrating
her earlier discrimination claims; and

e. Treating the Plaintiff less favorably during the
reemployment period due to her disability condition.

50. . The Defendant further retaliated against the Plaintiff for
requesting a reasonable accommodation, and for opposing unlawful
employment practices by filing the 2016 Charge.

51. As a direct and proximate result of the Defendant’s violation of
' its duties under the ADA, the Plaintiff has suffered and continues to suffer
harm for which she is entitled to an award of damages in excess of
$25,000.00, to be proven with more specificity at trial.

52. The Defendant’s unlawful conduct constitutes a knowing,
malicious, willful and wanton violation of the ADA, entitling the Plaintiff to
an award of punitive damages ~

sEcoND oAUsE or AcTioN
(Wrongful Discharge in Violation of Public Policy)

53. The allegations contained in Paragraphs 1 through`:52 are
incorporated in this Cause of Action.

54. At all times relevant to this Complaint, the Plaintiff was an
employee of the Defendant. '

55. At all times relevant to this Complaint, the Plaintiff had a
qualified medical disability, of which the Defendant had actual-notice.

56. lt is the public policy of North Carolina, as codified in N.C. Gen.
Stat. §143'422.1 et. seq. that all employees have a right to seek, obtain, and
hold employment free from discrimination on the basis of handicap or
disability.

9

57. The Plaintiff was terminated from employment in 2016 for
discriminatory reasons that violate North Carolina's public policy.

58. As a result, the Plaintiff has been damaged in an amount in
excess of $25,000.00, to ~be proven with more specificity at trial.

59. The Defendant’s actions as alleged in this Complaint were
willful and wanton, were in reckless disregard of the Plaintiff s rights, and
the Plaintiff is entitled to recover punitive damages against the Defendant
pursuant to N.C. Gen. Stat. §1D'15.

PRAYER FOR RELIEF
The Plaintiff is seeking the following relief from this Court!

1. To recover damages in an amount in excess of $25,000 for
Plaintiff s claims for relief as stated in this Amended Complaint;

2. To recover punitive damages;

_ 3. To recover reasonable attorney’s fees as permitted by the
Americans with Disabilities Act of 1990, as amended§

4. For all costs of this action be taxed against the Defendant§
5. For a trial by jury;

6. For such other relief as this Court deems just and proper.

On the 110 day of November, 2018.

     

1 l
ciaH<`o._f§v/
N.C. State Bar No. 41632
P.O. Drawer 1776
Statesville, NC 28687
(704) 873-2131 `
Ctew@popemcmillan.com

 

PLAiNTiFsF’ '

 

 

 

 

 

 

 

 

 

 

 

 

  
 

 

 

 

 

 

 

 

 

 

EXH|B|T
EEDC qum 51 l lr‘&`i|i
Charge Presented To: Agency(|esl Charg 1 - 7 » ,, . '
CHARGE OF D|SCR|M|NAT|ON ~ ' "
This form ls affected by the PrlvacyAct of 1974. See enclosed Pr.".vacy Act ' l:| FEPA 430'20 1 7"02363
Sraremen\ and other information before completing this form. EEOC `
g and EEOC
` Siare ortoc¢rlAgmry,ll‘ony _
Name iindirorc Mr. M.r. er) ' am phone ¢1,,¢1_,1,¢¢¢°4¢) one olBlnh
l Mrs. Katrina Milam ` ' _ 1974
` Sm.-er weren city smc ann zlP code b l
646 Highlancl_ Ridge Fload v Mooresville, NC 28115
Named is the Em ployer, Labor Organlzatlon, Employment Agency. Apprenticeshlp Comminee, or State or Local Government Agency Thatl Believe Dlscriinlnated Against
Me or Others. (if more than two are named, list under FARTTCUMRS below.) ._ ,' . 1 -.
l Name " N .Employeer. Membm Phene Ne.llr\d-Nf\\f"'d=l
_ lnvitation Homes LP t _ \ 500+
sneetAddren ciiy, stare 111112<-_= cede ,»' _ _-
9935 Harris Corners Parlr.way Charlotte, NC 282§1_9__z 'EP 2 5 lilll _
Name = 1_" '_ ‘ ."No. pnp|oyees.Memher; Phar\e Ne.ilncLArech»d.-_l
. _ l
S\reet Addresr Giy, State and liF fade l
oiscuiMrNAnon ustc omami apbmprrar¢ barren ' omni mscmMrNAnoN fmrrLAce §
mcc coLon sex manson NAnoNAL 01111311~1 E““'“ ““" '
m l:| m m ' l:l 6/"|2/2017 9/21/2017
nErAuAnoN {:| AGE oisAeanY |:] ceNeric 1NFoRMAnoN
|'_'| on-iEn rspecrry) [:j coNnNu;Ne Acnon

 

 

 

_ 1’HE PAimCULARS ARE {Ileddiilonclpope/lr needed anach mm rhceiirll'
l. On or about November 23, 2016, l filed Charge No. 430-2017~00244 with the Charlotte EEOC regarding disability discrimination under

the Americans with Disabilities Act of1990, as amended, as well as retaliation under the same.

|l. During or about june 2016, l had been diagnosed with cancer, a condition that substantially interfered with one or more life activities,
and when l returned to Work in November 2016, lwas terminated, which l believed was based on my disability status and my request for
reasonable accommodations as | was told my termination was explicitly because of my absences

lll. During or about becember 2016, invitation Homes offered me ajob that offered similar pay, and l accepted the position After that
point, during or about August 2017, l advised the EEOC through my attorney thatl did not desire to press my concerns related to Charge
No>430-2017»00244, in an attempt to have a fresh start with my employer. -

iV. l was instructed not to work overtime; l was the only employee given this instruction. and it ls my belief that other nondisabled
employees who had not filed EEOC charges were allowed to work overtime.

V. On or about August 17, 201 7, the EEOC mailed a letter to the Emp|oyer's counsel and to my attorney to the effect that Charge No.
430-2017-00244 had been "settled," and that the EEOC would close their tiles. | had not actually agreed to a "settlement“ or other release
of the claims that were part of that charge, and was never issued a Right to Sue letter from the EEOC.

V|. On or about August 25, 2017, within days of receiving this letter from the EEOC my employer placed me on a baseless Performance
improvement Plan ("PlP") l believe this was done both in retaliation for my EEOC charge, and as discrimination against me based on my
dlsability. On September 21, 2017, l was terminated from my employment for false and baseless reasons.

 

 

l want this charge filed with both the EEOC and the State or local Agency,lfany. (w||l advise the Nli ' when "'““°'yr°mm wl“”"igmqm"!'m""' .':
agencies iii change my address or phone number and l will cooperate iul|y with them in the
` guessng army charge in accordance with their F(Medu'es' lswcar or affirm rha\l hartl read the above-charge andihat ll ls true in the best of my "
knowledge nl’ormatian :1nd belief,

SlGNATURE CF CDMFLA|NANT

$UBSG|EED AND$WDRN 10 BEFORE ME THlS BME .
rif faa l lq' - iz~l w m_.hb ‘--" lme'rth¢.fuy,ytarl §

Dru e drawing Farry Slgnalure 1

 

l declare under penalty of perjury that the above ls true and correct

 

 

 

 

 

 

 

EEDC Form$ (l l109)

 

 

Char e Presented To: Ag@"fy(l€$) Charge NO(Sl!
_ cHARGE 01= DiscnilvlinATioN g
This form is affected by the PrivacyAct of 1974. See enclosed Privacy Act ' l:l FEPA ' ' ' _ _ -
Staiement and other information before completing this fonr\. m EEOC 430 201 7 0236.3

 

and EEOC

 

Slnre orkon/igen£z, flag

 

 

THE PAKTiCiJLARS ARE fffaddirfmofpap¢r il needed orraclt mm the¢_rfii):

Vli. l believe l have been retaliated against and discriminated against in violation of the Americans with Disabilities Act of 1990, as
amended.

 

 

|.wani this charge filed with both the EEOC and the State or local Agency, ii any. twiil advise the N°W“' '"”“" "‘“”"'Y'°'5“"°"°"'*5‘"‘7“""""”'""

agencies ifl change my address or phone number and l will cooperate fully with them in the

 

rocessln oi' cha e fn accordance wit d
P g my rs h their grace ums' l swear or affirm that i have read thu above charge and that ii is true to the best of my

 

knowledge information and beiief.
S¢GNATURE oF CoMFLAlNANT

SL|BSCR|DEDANO SWORN TD BEFORE ME TH|S DATE
°ilaal_ 1a l’<el_ l/Y\ rv;l ,_ m…,.,,

oale chargtha/ry$ignarure

| declare under penalty of perjury that the above is true and correct

 

 

 

 

 

     
 

- <_ puAn\iTi=it=!s " h
-- Exl-nan' t

  

Eeoc am 151 111/151 U.S. EQuAL EMPLoYMENT OPPoRTuNITY CoiviMissioN

   

DisiviissAL AND NoricE oF RiGHTs

To: Katrina M.Miiam From= char|one oistrict office "

 

646 Highland Ridge Rd. 129 W. Trade Street
Mooresvil|e, NC 28115 Suite 400

Charlotte, NC 28202

 

:| On behalf of person(s) aggrieved whose identify is
CONFlDENT/AL (29 CFR §1601.7(3))
EEOC Charge No. EEOC Representative Teiephone No.
' Aundrea L. Smaliwood, _
430-2017-02363 investigator (704) 954-6456

 

THE EEOC lS CLOSlNG ITS FlLE ON TH|S CHARGE FOR THE FOLLOW|NG REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The R_espondent employs less than the required number of employees or is not otherwise covered by the statutes.

Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
discrimination to file your charge

.l

EU|:|UE

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
information\obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

EU

Other (briefly state)

- NOT|CE OF SU|T RlGHTS -

(See the additional information attached fo this fomr.)

Tit|e Vl|l the Americans with Disabilities Act, the Genetic information Nondiscrimination Act, or the Age
Discrimination in Emp|oyment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed W|TH|N 90 DA¥S of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay'Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectibie. _

-/ in behalf of the Commission AUE 07 2018
. ¥7/ .1’1/71 /.-\)DD l /~r/

 

E"°'°S‘”es($) ' `L'/rhomas 1111. coiciough, male Mai/ed)
Acting Director
°°i Eiizabeth th » ' ciark o. Tew, Esq.
oGLEETREE, oEAK1Ns, NAsH, sMoAK a PoPE ivicivuLLAN, P.A.
sTEwART, P.c. 113 N. center street
201 S. Col|ege St. Suite 200
Suite 2300 Statesville, NC 28687

Charlotte, NC 28244

 

 

EXH|B|'_I'

 

' fabbl€$‘

 

EEOC Form 5 (l ll09)

PLANlT`lF_Fs "

 

 

C’__

 

 

 

 

 

CHARGE OF DlSCR|M|NAT|ON Charge Presented To. Agency(ies) Cha _r
This form is affected by the Privacy Act of1974. See enclosed Prlvacy Act l:] FEPA AMENDED
Statement and other information before completing this form. EEOC 430'2017'00244
and EEOC
.Srate or local Agency, if any
Name {IndicateMr., M:., MrsJ . que Phnr\e (ln¢l_ A,Ea C¢;de) Date of Birth
Ms. Katrina M. Milam _ 1974

 

 

 

Srreet Address Clty. State and Z|P Code

646 Highland Ridge Rd., Mooresvi||e, NC 28115

Named is the Emp|oyer, Labor Organ izatio n, Emp|oyment Agency, Apprenticeship Commlttee, or State or Local Government AgencyThat l Be|ieve Discriminated Against
Me or Others.- (lfmore than two are named, list under FARiiCULARS below.)

 

 

 

 

 

 

 

 

Name k No. Emplnyees, Members Phone Nn. (lncl. Area Code) -
lNVlTATlON HOMES LP 500 or iVlore
Srreet Address City, State and ZiP Code
9935 Harris Corners Parkway, Char|otte, NC 28269
Name No. Emp|oyees, Members Phone No. (|ncl. Area Codel
Streer Address City, State and ZlF Code
D|SCH|M|NAT|ON BASED ON (Uleck appropriate box(es).) DATE(S) DlSCRlM|NATlON TOOl( PLACE
RAcE coLoR sex REucloN NAnoNAL oRlGiN Ea'"f“ L°“~'“
l:] |:] m |:l m 06-07-2016 1 1~07-2016
RErAuATloN |:] Acs olsAaiuTY [:] GENEnc iNFoRMAnoN
|:] oTHER (specify) |:| coNTiNuiNG AcnoN

 

 

THE PART| CULARS ARE (lfaddirional paper irne:ded, attach extra sheer(s)}:

l. On or about June 8, 2013, l Was hired by the above employer as a Customer Service Call Center Representative. About two years ago, |
became a Maintenance Dispatcher. on or about.lune 2, 2016, l was diagnosed with a disability and l went out on medical leave on June 7,
2016. During or about July 2016, l verbally requested a reasonable accommodation on one or more occasions. |n September 2016,|
requested a reasonable accommodation in writing. All requests were denied, meaning that l Was not permitted to return to to work.

ll. l returned to work on November 7, 2016, to find that l had been terminated, with the explicit reason for my termination being that l
had been out of work too long due to my disability

lll. On November 7, 2016, l returned to work and spoke with a Manager who asked ifl was looking fora job. He told me that l would not
have a problem finding anotherjob. My personal belongings were packed.

lV. l believe l have been discriminated against and retaliated against in violation ofthe Americans with Disabilities Act of 1990, as
amendedl

 

' ' - ~ » - ii ' r
l want this charge filed with both the EEOC and the State or local Agency, if any. l will advise the NoTARY Whe""m””'yf°'-s'°"°"'°‘°Mge"cy Eq""e”'e" ’

agencies ifl change my address or phone number and iwill cooperate fully with them in the
processing of my charge in accordance with their procedures

 

iswear oraffirm thatl have read the above charge and that it is true to the bestof my

 

knowledge, information and belief,
siGNATunE 0F coMPLAlNANT

\
'i i Y\ l)/\Ud
SUBSCRlBED AND SWOHN TO BEFORE ME THE DATE
NOV. 23, 2016 j< ah {mamh, day,yearl

Date Charging Farty Signature

l declare under penalty of perjury that the above is true and ccrrect.

 

 

 

 

  

 

 

' -PL`ANT_|FF"»s~
- EleBlT-

U. S. Equal Emp|oyment Opportunity Commission

Charlotte District Office v 129 w. Trade street
‘ suite too

Chariotte. NC 28202

(704) 344-6682

nY (104) 34+66&14

_FAx (104) 954»6410

 

Katrina lV|. Milam clo

Tew D. Clark

HOMESLEY & WlNGO LAW GROUF' PLLC
330 S. lVlain Street .

Mooresville, NC 28115

Re: Katrina M. Milam VS. lNVlTATlON HOMES LP
'EEOC No: 430-2017-00244

Dear lVls. Milam:

in view of the agreement reached between you and lNVlTATlON HOMES LP, the Equal
Employment Opportunity Commission (EEOC) will take no further action on this charge.

_ The EEOC will discontinue processing the above noted charge. This action does not reflect
any judgment by the EEOC as to the merit of the charge or the terms of the settlement
Furthermore-, the EEOC does not waive its right to process any other charge, including a charge
filed by a Commissioner of the EEOC, or to institute a directed Age Discrimination in
Employment Act (ADEA) or directed Equal Pay Act (EPA) investigation of the respondent

On Behalf of the Commission:

   

AUE 1 7 2017
Date

 

Reuben Daniels, Jr. v '
Dlrector

 

 

